ON MOTION NOB BEHEABING.
Gill, J.
At the trial of this case, the defendant was permitted, over plaintiff’s objection, to read in evidence a certified copy of the trustee’s deed made in the foreclosure of the Taylor deed of trust, in which deed it appeared that the property was bought in for $500 by the plaintiff, who then held the incumbrance. The ground of objection was that it was not first shown by the oath or affidavit of the party seeking to introduce the instrument that the original was lost or not. within the power of the party wishing to use the same,, as required by section 2428, Revised Statutes, 1889.
In a motion for rehearing, complaint is made that we failed to notice this point in our original opinion. The point was considered in passing on the errors assigned, but we thought it an immaterial matter and failed to mention it in the opinion. Conceding that it. was error in the court to admit the certified deed when the defendant had not accounted for the absence of the original, yet its introduction could have worked no possible harm to the plaintiff. The sale of the-property under the deed of trust had already been proved by the indorsed credit on the Taylor note — • and this, too, was shown by the plaintiff itself. All that the trustee’s deed would tend to prove was that, the property pledged to secure the note in suit had. been sold under the deed of trust; that plaintiff had purchased at the price of $500; and it was also by-other evidence shown that this amount, less the trustee’s-fees and costs, had been credited on the note. The-other evidence in the case clearly established these-*97facts — indeed, they stood admitted. So, if it was error, it was entirely harmless, and it would be a very trifling reason for reversing the judgment. As we held in our first opinion, the plaintiff had a fair trial on the substantial issues and there is no good reason for reversing the judgment.
The motion for a rehearing will be overruled.